MEMORANDUM ****
A reasonable factfinder would be compelled to conclude that Ahmed’s rape and abuse were motivated, at least in part, “on account of’ her membership in the Darod clan, a social group. See Borja v. INS, 175 F.3d 732, 736 (9th Cir.1999) (en banc).
Because the BIA has not considered whether Ahmed’s showing of past persecution on account of her clan membership can be rebutted by the government with evidence of changed country conditions, or should the past persecution presumption be defeated, whether Ahmed has a well-founded fear of future persecution, we remand these issues to allow the BIA to consider in the first instance. INS v. Ventura, 537 U.S. 12, 16-18, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam). Furthermore, we remand Ahmed’s CAT claim for the BIA to clarify the basis for its denial. We decline, however, to remand for the BIA to decide whether Ahmed is credible. See Damaize-Job v. INS, 787 F.2d 1332, 1338 (9th Cir.1986).
PETITION GRANTED.

 ■pjjjg disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.